internal_revenue_service number release date index number ------------------- ------------- ------------------------------------------- ---------------------- --------------------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-130504-08 date date legend legend fund company ------------------------------------------- ------------------------ ----------------------------------- note -------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- note -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- index index date date date state country a b c ------------------------------------------------- ------------------------------------------------ ---------------------- ---------------- --------------- ------------ ---------------------- -------- -------- ---- plr-130504-08 d e dear ------------ -- ------------------- this responds to your request dated date and supplemental correspondence dated date submitted by your authorized representative on behalf of fund fund requests that the internal_revenue_service rule that income and gain arising from the commodities-linked notes described in this letter will constitute qualifying_income to fund under sec_851 of the internal_revenue_code_of_1986 as amended the code and that income earned from the ownership of a wholly-owned subsidiary that is a controlled_foreign_corporation cfc constitutes qualifying_income to fund under sec_851 facts company was established under the laws of state on date company is registered as an open-end management investment_company under the investment_company act of u s c 80a-1 et seq as amended the act fund is a fund of company and uses the accrual_method of accounting for a fiscal_year beginning date and ending date fund will elect to be taxed as a regulated_investment_company ric under subchapter_m of the code commodities-linked notes fund intends to invest in commodities-linked notes having the terms and conditions of the following notes the notes the first note note will be issued to fund at a par_value of dollar_figurea its payout formula will be determined with reference to index a total return index its term will be three years fund as holder of note will have the right to put note to the issuer at the calculated redemption price based on the closing value of index as of the end of the next business_day after notification to the issuer in addition if index falls b percent from the beginning value of index at the time of the acquisition of note note will knockout and be automatically redeemed based on a redemption price calculated using the closing value of index of the same business_day or the next business_day the repayment obligation upon early redemption knockout or at maturity is calculated under a formula that provides for an amount equal to the face_amount of note multiplied by a leveraged adjusted change in the index value note will use a leverage factor of d the adjusted change in the index value is reached by taking the percentage of the increase or decrease of the beginning value of index compared to the ending value of index for the applicable_period and subtracting the treasury bill plr-130504-08 return expressed as a percentage and the issuer fee amount expressed as a percentage in addition to the amount received under the formula a payout upon redemption knockout or at maturity will include a coupon payment of e the second note note will be issued to the fund at a par_value of dollar_figurea its payout formula will be determined with reference to index a total return index its term will be thirteen months fund as holder of the note will have the right to put note to the issuer at the calculated redemption price based on the closing value of index as of the end of the next business_day after notification to the issuer in addition if index falls c percent from the beginning value of index at acquisition note will knockout and be automatically redeemed based on a redemption price calculated using the closing value of the same business_day or the next business_day the repayment obligation upon early redemption knockout or at maturity is calculated under a formula that provides for an amount equal to the face_amount of note multiplied by an adjusted change in the index value the adjusted change in the index value is reached by taking the percentage of the increase or decrease of the beginning value of index compared to the ending value of index for the applicable_period and subtracting from that amount the treasury bill return expressed as a percentage and the issuer fee amount expressed as a percentage in addition to the amount received under the formula a payout upon redemption knockout or at maturity will include a coupon payment of e fund makes the following representations with respect to these notes the issuer of a note will receive payment in full of the purchase_price of the note substantially contemporaneously with the delivery of the note the fund while holding a note will not be required to make any payment to the issuer of the note in addition to the purchase_price paid for the note whether as margin settlement payment or otherwise during the life of the note or at maturity the issuer of a note is not subject by the terms of the instrument to mark-to- market margining requirements of the commodities exchange act u s c as amended cea and the notes will not be marketed as contracts of sale of a commodity for future delivery or option on such a contract subject_to the cea controlled_foreign_corporation fund intends to form a wholly-owned subsidiary subsidiary subsidiary will be incorporated as an exempted limited_company under the laws of country under the laws of country an exempted limited_company provides for limited_liability for all holders plr-130504-08 of shares a shareholder’s liability is limited to the amount if any unpaid with respect to the shares acquired by the shareholder subsidiary will file an election on form_8832 to be taxed as a corporation pursuant to sec_301_7701-3 of the procedure and administration regulations fund represents that although subsidiary will not be registered as an investment_company under the act subsidiary will comply with the requirements of section f of the act investment_company act release no and related sec guidance pertaining to asset coverage with respect to investments that would apply if the subsidiary were registered under the act fund may invest a portion of its assets in the subsidiary subject_to the diversification limitations set forth in sec_851 of the code subsidiary will invest primarily in one or more of the following types of instruments financial futures options contracts deliverable forward contracts and cash settled non-deliverable forward contracts each of these contracts may be linked to the performance of one or multiple commodities including a commodity index subsidiary may also invest in swaps on commodities commodities indexes or commodities linked notes including exchange-traded notes further subsidiary may also invest directly in commodities finally subsidiary may invest in exchange-traded funds whose performance is based on one or more commodities or commodities indexes subsidiary will be wholly owned by the fund and as such fund represents that the subsidiary will be classified as a controlled_foreign_corporation fund will include its subpart_f_income attributable to its subsidiary under the rules applicable to cfcs under the code law and analysis sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test the qualifying_income requirement under this test at least percent of its gross_income must be derived from certain enumerated sources sec_851 defines qualifying_income in relevant part as - dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to the ric’s business of investing in such stock securities or currencies sec_2 of the act defines the term security as - plr-130504-08 any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing sec_2 of the cea provides that the cea is not applicable to a hybrid instrument that is predominantly a security sec_2 of the cea provides that a hybrid instrument shall be considered to be predominantly a security if - a the issuer of the hybrid instrument receives payment in full of the purchase_price of the hybrid instrument substantially contemporaneously with the delivery of the hybrid instrument b the purchaser or holder of the hybrid instrument is not required to make any payment to the issuer in addition to the purchase_price paid under subparagraph a whether as margin settlement payment or otherwise during the life of the hybrid instrument or at maturity c the issuer of the hybrid instrument is not subject by the terms of the instrument to mark-to-market margining requirements and d the hybrid instrument is not marketed as a contract of sale of a commodity for future delivery or option on such a contract subject_to the cea sec_2 of the cea provides in part that for purposes of sec_2 of the cea mark-to-market margining requirements do not include the obligation of an issuer of a secured debt_instrument to increase the amount of collateral held in pledge for the benefit of the purchaser of the secured debt_instrument to secure the repayment obligations of the issuer under the secured debt_instrument in addition sec_851 of the code provides that for purposes of sec_851 there shall be treated as dividends amounts included in gross_income under sec_951 or sec_1293 for the taxable_year to the extent that under section plr-130504-08 a or c as the case may be there is a distribution out of the earnings_and_profits of the taxable_year which are attributable to the amounts so included sec_957 of the code defines a controlled_foreign_corporation cfc as any foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total voting power of a foreign_corporation fund will own percent of the voting power of the stock of subsidiary fund is a united_states_person subsidiary therefore will qualify as a cfc under these provisions sec_951 of the code provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder of this corporation and who owns stock in this corporation on the last day of the taxable_year in which the corporation is a cfc shall include in gross_income the sum of the shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year sec_952 of the code defines subpart_f_income to include foreign_base_company_income determined under sec_954 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income determined under sec_954 sec_954 defines foreign_personal_holding_company_income to include dividends interest royalties rents and annuities subsidiary’s investments may generate foreign_personal_holding_company_income under sec_954 which is subpart_f_income fund would therefore include in income subsidiary’s subpart_f_income for the taxable_year in accordance with sec_951 conclusion based on the facts as represented we rule that income and gain arising from the notes constitutes qualifying_income to fund under sec_851 of the code we further rule that subpart_f_income attributed to the fund due to its investments in subsidiary is income derived with respect to fund’s business of investing in the stock of subsidiary and thus constitutes qualifying_income to fund under sec_851 this ruling is directed only to the taxpayer who requested it and is limited to the facts as represented by the taxpayer sec_6110 provides that this letter may not be used or cited as precedent plr-130504-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ________________________ thomas m preston senior counsel branch office of associate chief_counsel financial institutions products cc
